Citation Nr: 0912459	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
depression, currently rated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for migraine 
headaches.

3.  Entitlement to an initial compensable rating for right 
wrist cyst excision.

4.  Entitlement to service connection for temporomandibular 
joint disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk
INTRODUCTION

The Veteran served on active duty from November 1997 to May 
1998, and from January 1999 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent rating for 
depression, a 0 percent rating for migraine headaches, a 0 
percent rating for right wrist cyst excision, effective March 
11, 2004, and denied service connection for temporomandibular 
joint disorder.


FINDINGS OF FACT

1. The Veteran's service-connected depression was manifested 
by complaints of a constant depression mood; daily crying 
spells; fatigue; difficulty concentrating; recurrent panic 
attacks; and feelings of hopelessness; the disorder was 
described as being moderately severe in nature.

2.  The Veteran experiences incapacitating migraine headache 
episodes on an average of three to four times per week, 
resulting in absenteeism from work.

3.  The Veteran's right wrist cyst excision is not painful on 
examination.  There is residual numbness but no with loss of 
function or motion.  

4.  The Veteran does not have a current diagnosis of 
temporomandibular joint disorder, nor has any 
temporomandibular joint disorder been related to her active 
service.  





CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation of 50 
percent, but no more, for depression have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2008).

2.  The criteria for an initial 30 percent rating, but no 
more, for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103S, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, DC 8100 (2008).  

3.  The criteria for a compensable rating for right wrist 
cyst excision have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
DCs 5214, 5215, 7800, 7802, 7805 (2008).    

4.  The Veteran's claimed temporomandibular joint disorder 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1111, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008);  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board notes that these are initial ratings.  The Veteran 
underwent VA examinations in June 2004, October 2004, 
November 2005 and December 2005.  The Veteran was given 
proper notice of the VA examination with two examination 
requests sent to her in June 2008 and October 2008, 
respectively. However, she did not appear for either of the 
examinations. As a result, the Board does not have before it 
the information which it had sought prior to the current 
adjudication, and must come to a determination on the basis 
of information already included in the record. 38 C.F.R. § 
3.655 (2008).  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the Veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Depression

The record before the Board contains post-service medical 
records, which will be addressed when pertinent.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 10 percent evaluation is warranted when the medical 
evidence of record shows occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during period of significant stress or symptoms; or, when 
symptoms are controlled by continuous medication. 

A 30 percent disability rating for depression is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing in school).  A GAF of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or co-workers).  A 
GAF score of 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships.  The GAF Score is based on a 
scale reflecting the "psychological, social and occupational 
functioning in a hypothetical continuum of mental health-
illness," citing the Manual.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

In June 2004, the Veteran underwent a VA mental examination.  
She reported having depression, worse since the birth of her 
child in August 2003.  She took psychiatric medication for 
about a month.  She stated that being unemployed after 
discharge from the military and experiencing marital problems 
contributed to her depression.  The Veteran stated that she 
felt depressed more often than not and experienced difficulty 
sleeping.  The examiner stated that the Veteran's mood at the 
examination was slightly depressed and affect was restricted.  
There were no illusions or hallucinations.  There was no 
impairment in thought process or communication, and the 
Veteran was fully oriented.  The examiner diagnosed the 
Veteran with depression and post-traumatic stress disorder, 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.

At a December 2005 VA mental examination, the Veteran 
reported that her depression worsened over the year prior to 
the examination.  She complained of nearly daily crying 
spells and feelings of hopelessness.  She described 
anhedonia, fatigue and some difficulties concentrating.  In 
general, she reported feeling unhappy.  She reported having 
had several panic attacks within the year prior to the 
examination, the most recent of which was two months prior to 
the examination.  She experienced this panic attack while 
driving to work as feelings of apprehension came over her.  
She feared that she would become involved in an accident.  
She noted experiencing shortness of breath and feeling 
"overwhelmed."   The Veteran's thinking was abstract and 
her formal thinking was intact.  She expressed herself 
clearly and her speech was well organized at the examination.  
She had suicidal thoughts but no intention to harm herself.  
She was oriented to place and time and was well groomed.   
She showed no evidence of significant anxiety during the 
examination, but mentioned her panic attacks.  She had 
difficulty sleeping, potentially attributable to her 
children's irregular sleeping patterns.  Her mood was 
depressed and she was tearful at the examination.  Her affect 
was appropriate and of normal range in intensity.  The 
Veteran had not lost any time at work because of depressive 
symptoms.  However, she was noted to have severe social 
impairment as a result of her depression.  She did not have 
any close friends and a very limited social support.  The 
prescribed medications proved to be of limited benefit.  The 
examiner concluded that the Veteran's depressive symptoms 
were of moderate severity and were present nearly every day.  
Her condition was diagnosed as major depression, with a GAF 
score of 55.  

The Board finds, after carefully weighing all the evidence of 
record, that the criteria for a 50 percent disability 
evaluation for the entire appeal period for depression is 
warranted.  The Veteran has consistently reported depression 
and recurrent panic attacks, which occur several times a 
year.  She has daily crying spells, fatigue, difficulty 
concentrating, and feelings of hopelessness.  While her 
affect was appropriate, her mood was described as depressed 
and tearful.  She had severe social impairment due to her 
depression and little social support.  The examiner in 
December 2005 concluded that the Veteran had daily depressive 
symptoms which were described as severe in nature.  She was 
assigned a GAF Score of 55 in 2004 and 2005, which connotes 
symptoms that are between moderate and severe in degree.  
While not determinative, a GAF Score is highly probative as 
it relates directly to the veteran's level of impairment and 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  Based on this evidence, the Board 
finds that a 50 percent disability is therefore justified.  

It is also found that a 70 percent evaluation is not 
warranted at this time.  There is no indication that the 
Veteran engages in obsessional rituals that interfere with 
routine behavior; nor is there any suggestion that her speech 
is illogical or irrelevant or that she has ear-continuous 
panic attacks.  There is also no indication of impaired 
impulse control and she is not spatially disoriented.  She 
maintains her personal hygiene and is able to work, although 
she does have severe social impairment.  Significantly, the 
GAF Score of 55 does not connote the presence of severe 
symptomatology.

The Board recognizes the Veteran's own contentions as to the 
severity of the depression.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the Veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an 
increased initial rating for depression.

In conclusion, the Board finds, after weighing all the 
evidence of record, and resolving all reasonable doubt in the 
Veteran's favor, that an initial 50 percent disability 
evaluation, but no more, for the service-connected depression 
is supported by the evidence of record.

Migraine Headaches

The Veteran's headaches have been rated 0 percent disabling 
under DC 8100.  Under that diagnostic code, less frequent 
headache attacks warrant a noncompensable rating.  Headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2008).

In October 2004, the Veteran underwent a general VA 
examination.  At the examination, she reported that migraines 
started about four years prior to the examination.  She 
complained that she had daily migraines, lasting for a few 
hours.  The headaches were diffuse associated with nausea and 
vomiting.  She took Motrin, which helped to alleviate her 
migraines.  She visited the emergency room due to her 
headaches.  At the examination, she presented light 
sensitivity, but no sensitivity to noise.  The Veteran was 
diagnosed with chronic migraine headaches.  

On VA examination in November 2005, the Veteran reported a 
history of migraines starting a few years prior to the 
examination.  The records show that her migraines started in 
2000, and she received treatment for them.  The Veteran 
stated that the frequency and the duration of the headaches 
had been worsening, and she had received injection treatments 
and oral medication previously.  At that time, she 
experienced migraine headaches three to four times a week.  
She stated that she woke up with headaches, followed by 
fatigue.  As a result, the functional loss was about once a 
week, resulting in absence from work.  The examiner provided 
a diagnosis of classic migraine headaches, worsening in 
frequency and duration.  

In order to be entitled to a compensable rating under DC 
8100, the Veteran's headaches must be characterized by 
prostrating attacks averaging one in two months over the last 
several months.  Here, the Veteran indicated that she has 
severe headaches which prohibit her from working at least one 
day a week and has mild chronic migraine headaches occurring 
three to for times per week that are incapacitating.  Because 
the Veteran's severe headaches occur three to four times a 
week and her migraine headaches are incapacitating, the 
Veteran's headaches meet the criteria for a compensable 
rating under DC 8100.

The Board concludes that an increased initial rating of 30 
percent is warranted. The Board finds that the Veteran's 
description of the frequency and severity of her symptoms is 
credible.  Considering a high percent success rate in 
avoidance of severe symptoms with medication, the Veteran 
currently averages three to four episodes of migraine 
headaches per week.  The frequency and severity of the 
condition most approximates the 30 percent rating.  The next 
higher rating of 50 percent is not warranted because the 
attacks are not completely prostrating, prolonged, or 
productive of severe economic inadaptability.  Medication is 
successful in eliminating the migraine and its symptoms.  In 
addition, the condition has been shown not to be productive 
of severe economic inadaptability.  The Board has considered 
the "benefit of the doubt" doctrine in reaching this 
decision.  38 U.S.C.A. § 5107(b) (West 2002).  



Right Wrist Cyst Excision

The Veteran currently receives a noncompensable rating for 
her right wrist cyst excision under the diagnostic criteria 
of DC 7805, which provides that scars be rated based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2008).  Other applicable diagnostic codes are 
DC 7801, which directs that scars be rated based upon 
limitation of motion of the affected part; DC 7802, which 
states that scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion in an area 
or areas of 144 square inches (929 square centimeters) or 
greater warrants a 10 percent evaluation; and 7804, which 
provides for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804 (2008).  

Diagnostic Codes 7800 (disfigurement of the head, face, or 
neck), and 7803 (superficial, unstable scars) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  

It is also noted that the scar regulations were amended in 
October 2008.  However, these regulations only apply to 
claims filed with VA on or after October 23, 2008.  Since the 
Veteran filed her claim in March 2004, these amendments are 
not applicable to her claim.

At the October 2004 VA examination, the Veteran reported 
impairment with continued typing and numbness around the scar 
site.  The examination showed a history of development of 
cyst at the veniuncture site where fluids were intravernouly 
administered at childbirth.  This was drained, resulting in 
horizontal scar on the dorsum of the right wrist 
approximately one quarter of an inch linear.  The scar was 
superficial and stable.  There was no joint involvement.  The 
examination showed diminished sensation around the scar 
excision of right wrist cyst with residual numbness.  

In a February 2005 private treatment note, the physician 
noted that the Veteran complained of right wrist pain once a 
day.  The wrist was noted to be swollen with some redness and 
tenderness to touch, but that it felt cool to the touch.  She 
reported pain on movement.  Prescribed medication did not 
provide relief.  The physician stated that right dorsal 
distal radius manifested with mild swelling and tenderness.  
No joint fusions were detected.

Diagnostic Codes 7801 and 7805 note that scars (other than on 
the head, face, and neck), may be rated on limitation of 
motion of the affected part which, in this case, is the 
wrist.  It is also noted that the veteran is right-hand 
dominant.  See the October 2004 VA examination report.  In 
order to justify a compensable evaluation for limited 
function, there must be either palmar flexion limited to in 
line with the forearm, or dorsiflexion of less than 15 
degrees (see DC 5215) or favorable ankylosis in 20 to 30 
degrees dorsiflexion (see DC 5214).  Such limitations have 
not been demonstrated in this case; rather, motion of the 
wrist has been found to be within normal limits.  As a 
consequence, a compensable evaluation under these DC's is not 
justified.  

Under the rating criteria for DC 7802, a 10 percent rating is 
assigned for superficial scars greater in area than 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118, 
DC 7802 (2008).  On VA examination in October 2004, there was 
only a horizontal scar on the dorsum of the right wrist 
approximately one quarter of an inch linear.  There was no 
adherence to underlying tissue or change in skin 
pigmentation.  Therefore, the Veteran is not entitled to an 
increased rating under DC 7802.  

Under the rating criteria for DC 7804, a 10 percent rating is 
assigned for a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2008).  In this 
case, there is no evidence of record that the Veteran's scar 
is painful or tender on examination.  Thus, the medical 
evidence of record does not meet the criteria for an 
increased rating under DC 7804.     

Therefore, the preponderance of the evidence is against the 
Veteran's claim for a compensable evaluation for the service-
connected right wrist cyst excision residuals.   

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right wrist cyst excision does not warrant a 
compensable rating under any of the applicable diagnostic 
criteria during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008). 

There is no indication in this case that the Veteran's 
disability picture is so exceptional that the rating schedule 
cannot be used to evaluate her disabilities.  For example, 
there is no indication that her disabilities have caused 
marked interference with employment beyond that contemplated 
in the rating schedule, particularly in light of the fact 
that she is working.  None of the claimed disabilities have 
required frequent periods of hospitalization.  Therefore, 
consideration of an extraschedular evaluation is not 
warranted.

 
Temporomandibular Joint Disorder (TMJ)

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis and psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show treatment 
for temporomandibular joint disorder in service.  The service 
treatment records (STRs) included a May 2001 treatment note 
which showed that the Veteran had reported with what was 
described as a congenital malformation of the bilateral 
maxillary incisors that prevented proper anterior occlusion.  
She had been treated with an occlusional splint with very 
little abatement of jaw clicking and pain in the joint.  The 
provisional diagnosis was TMJ secondary to congenitally 
malformed maxillary lateral incisors.  In November 2003, she 
reported TMJ popping/clicking and pain of the right TMJ.  
Teeth #7 and 10 were "screwdriver" shaped which may have 
been causing interference to both lateral excursive and 
protrusive movements.  Orthopedic treatment was denied due to 
its severity.  An examination conducted in March 2004 
referred to the diagnosis of TMJ with secondary headaches, 
while the objective examination found that her mouth and jaw 
were within normal limits.  

With regards to post-service evidence of a temporomandibular 
joint disorder,  at the June 2004 VA examination, the Veteran 
reported jaw locking beginning in 2000.  She denied any 
trauma to the head and neck area.  The examination showed no 
loss of motion, and the inter-incisal range of motion was 
within normal limits.  No bone loss was found.  A click was 
elicited at 15 mm opening, and 2 mm closed.  The examiner 
opined that it was a displacement with capture and provided 
no additional diagnosis.  The Veteran was treated with an 
anterior repositioning splint.  No abnormalities were seen on 
a pantograph x-ray.  

Despite an in-service notation that TMJ was due to a 
congenital incisor malformation, the Veteran's entrance 
examination was normal and she first reported TMJ complaints 
in 2000, after her entrance onto active duty.  Given this, 
the Board finds that the presumption of soundness at entrance 
into service has not been rebutted.  Therefore, she will be 
considered to have been in sound condition when she entered 
her second period of service.  See 38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008).  Her first complaints, as noted, were 
made in 2000, and an examination conducted in March 2004, 
shortly before her separation, noted a diagnosis of TMJ with 
secondary headaches.  However, the objective examination 
noted that her jaw was normal.  A VA examination conducted in 
June 2004 had found only clicking, with no other 
abnormalities resulting in disability.  Therefore, the Board 
finds that no current disability exists.  

Absent evidence of a current disability, service connection 
for temporomandibular joint disorder must be denied.  There 
is no competent medical evidence of record that demonstrates 
the current presence of temporomandibular joint disorder.  
Because no temporomandibular joint disorder has been 
currently diagnosed in this case, the Board finds that 
service connection for temporomandibular joint disorder is 
not warranted.  

The Board has considered the Veteran's claim that her 
temporomandibular joint disorder related to her service.  
However, as a lay person, the Veteran is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for 
temporomandibular joint disorder is denied because medical 
evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide."  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the RO sent correspondence in May 2004, December 2004, 
March 2008 and June 2008; a rating decision in March 2005; a 
statement of the case in August 2005; and a supplemental 
statement of the case in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

A 50 percent initial disability evaluation, but no more, for 
a depressive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An increased initial rating of 30 percent, but not greater, 
for migraine headaches is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable initial rating for a right wrist cyst excision 
is denied.  

Service connection for temporomandibular joint disorder is 
denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


